DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicants should note that the large number of references in the IDSs have been considered by the examiner in the same manner as other documents in PTO search files are considered by the examiner while conducting a search of the prior art in a proper field of search. MPEP 609.05(b). Applicant is requested to point out any particular references in the IDSs which they believe may be of particular relevance to the instant claimed invention in response to this office action. Consideration of abstracted English language presentations is limited thereto. If no translation is offered or indicated, no consideration is provided. Citation of related cases is not disclosure of all information therein. 
	MPEP 2001.06(b) is relevant to copending applications disclosure.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “insulation body” in independent claims 1,10; “ torch engagement feature” in claims 2-4; “alignment feature” in claim 13. The generic placeholders are “body” or “feature” and function precedes them.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure for “insulation body” is 1100; “ torch engagement feature” 766,768. There is no linked corresponding structure for “alignment feature” . 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1,8,10,19 recite “the cooling channel and the return channel are radially non-concentric about and radially offset in relation to a central longitudinal axis of the insulator body” or similar language. The recitation is unclear. It should recite the axis of channels is offset from central longitudinal axis of the insulator body. Claims 2-7. 8 are rejected as dependent therefrom. The terms “non-concentric”, “non-overlapping” and “non-conductive” in claims 1,5, 8, 10, 12, 15, 16, 19, 21 are negative limitations that are not defined in the specification and rendered the claims indefinite because an attempt to claim the invention by excluding what the inventors did not invent rather than distinctly and particularly pointing out what they did invent. In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953). . If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. In claim 18, the phrase “ not individually disposable” is not understood about 
Claim limitation “alignment feature” in claim 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No description of linked corresponding structure is set forth in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitation “alignment feature” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10,13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kane et al (US 3242305).
Kane discloses for claim 1: 1. A consumable cartridge frame for a liquid-cooled plasma arc torch(fig 1,5), the consumable cartridge frame(fig 1,5) comprising: a plastic insulator body 11/19 (c 2 l 24, c 1 l 55-60 ceramic, insulating,cross hatching in figures) configured to be a portion of a torch cartridge 12, a proximal region of the insulator body removably connectable (34 screws,c1 l 55,fig 1) to a torch head 10 and a distal region of the insulator body connectable to a cartridge tip 22 that includes a nozzle 24,65 and a shield 16; a cooling channel 42, disposed in and defined by the insulator body(fig 1,5), configured to align with a flow region in at least one of the nozzle or shield of the cartridge tip to conduct a cooling fluid flow received from the torch head from the proximal region to the flow region of the at least one nozzle or shield of the cartridge tip connected to the insulator body(fig 1 c 2 l 10-25); and a return channel 48, disposed in and defined by the insulator body, configured to conduct the cooling fluid flow from the at least one nozzle or shield to the proximal region of the insulator body connected to the torch 

2. The consumable cartridge frame of claim 1, further comprising a torch engagement feature configured to radially secure the cartridge tip to the torch head in a predetermined orientation(c 1 l 10-15).

3. The consumable cartridge frame of claim 2, wherein the cooling channel is configured to substantially align with a corresponding cooling channel of the torch head when the cartridge tip is radially secured to the torch head via the torch engagement feature, the cooling channel of the torch head adapted to conduct a cooling liquid from the torch head into the cartridge tip(fig 1 c 2 l 10-25).

4. The consumable cartridge frame of claim 3, wherein the return channel is configured to substantially align with a corresponding return channel of the torch head when the cartridge tip is radially secured to the torch head via the torch engagement feature, the return channel of the torch head adapted to return the cooling liquid from the cartridge tip into the torch head(fig 1 c 2 l 10-25).

5. The consumable cartridge frame of claim 1, wherein the cooling channel and the return channel are non-overlapping(fig 1,2,5).



7. The consumable cartridge frame of claim 1, where the cooling fluid flow comprises a liquid coolant flow(c 2 l 12).

8. The consumable cartridge frame of claim 1, further comprising at least one gas channel(c 2 l 25-30), disposed in the insulator body(fig 1,4), configured to conduct a second fluid flow to the shield 19 of the cartridge tip(c 2 l 25-30), wherein the at least one gas channel is non-concentric with respect to the central longitudinal axis of the insulator body(fig 1,4, c 2 l 10-25).

9. The consumable cartridge of claim 8, wherein the second fluid flow comprises a shield gas flow(c 1 l 38).

10. A consumable cartridge frame for a liquid-cooled plasma arc torch, the consumable cartridge frame comprising: a plastic insulator body configured to be a portion of a torch cartridge, the insulator body comprising a proximal interface removably connectable to a torch head of the plasma arc torch and a distal region connectable to a cartridge tip that includes a nozzle and a shield; a shield gas inlet opening at the proximal interface configured to maintain fluid communication with the shield to introduce a shield gas flow from the torch head to the 

13. The consumable cartridge frame of claim 10, wherein the proximal interface includes an alignment feature configured to radially secure to the torch head in a predetermined orientation(60,18,fig 3,15, 94,threaded cap 26 screwed onto body 10,registering 42,43 fig 1 seal or groove).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11, 12, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kane as applied to claim 10 above, and further in view of Hoffa et al (US 2013/0264317).
11. The consumable cartridge frame of claim 10, further comprising a radio-frequency identification (RFID) opening at the proximal interface with the torch head.
12. The consumable cartridge frame of claim 11, wherein the RFID opening is associated with a radially non-concentric cavity disposed in the insulator body of cartridge frame, the cavity configured to receive an RFID tag for communicating with a reader device of the torch head.
14. The consumable cartridge frame of claim 12, wherein the shield gas inlet opening, the coolant inlet opening and the coolant outlet opening are adapted to align with corresponding openings in the torch head in the predetermined orientation to convey liquid and gas between the torch head and the cartridge tip(fig 1,2,5) (60,18,fig 3,15, 94,threaded cap 26 screwed onto body 10,registering 42,43 fig 1 seal or groove).
The claims differ in an (RFID) opening at the proximal interface with the torch head and in a cavity configured to receive an RFID tag for communicating with a reader device of the torch head.
Hoffa teaches installation of a consumable component, such as a nozzle, into a torch and a signal device, RFID tag, 202 in or on the nozzle to communicate with the receiver (¶¶ 70, 78 and 79).
The advantage is an operator is not required to manually input operating parameters.
The references are in the same field of endeavor and address the same or similar problems as the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kane by supplementing its consumable cartridge 
15. A consumable cartridge for a liquid-cooled plasma arc torch, the consumable cartridge comprising: a set of conductive consumable components (fig 4, 56)defining, in part, a plasma plenum(electrode 20, tip and nozzle 24), the set of conductive components affixed to the cartridge frame(fig 4), wherein the consumable cartridge is composed of at least 50% non-conductive material by volume(20,c 2 l 30-40,implicit cartridge composition; Hoffa fig 1,¶60- The torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125)) disposed within a receptacle (e.g., a consumable receptacle) that is configured to receive a replacement consumable, ¶101 no metal material – at least 50% non -conductive material by volume).

16. The consumable cartridge of claim 15, wherein the consumable cartridge is composed of about 60% to about 80% non-conductive material by volume(20,c 2 l 30-40,implicit cartridge composition, Hoffa fig 1,¶60- The torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125)) disposed within a receptacle (e.g., a consumable receptacle) that is configured to receive a replacement consumable, ¶101 no metal material – at least 50% non -conductive material by volume).



18. The consumable cartridge of claim 15, wherein the set of conductive consumable components are not individually disposable after being affixed to the cartridge frame(implicit-short service life c 1 l 22, Hoffa ¶¶ 65,66,fig 1,¶60- The torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125)) disposed within a receptacle (e.g., a consumable receptacle) that is configured to receive a replacement consumable, ¶101 no metal material, ¶102 integrally formed).

19. The consumable cartridge of claim 15, wherein the cartridge frame comprises liquid and gas channels in fluid communication with the set of conductive components, the liquid and gas channels are non-concentric in relation to a central longitudinal axis of the cartridge frame(fig 1,2,5).

20. The consumable cartridge of claim 15, wherein the set of conductive consumable components comprises a shield 14,16,19, a nozzle 24 and an electrode 20.

.
Claims 1-10, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Severance et al (US 2011/0031224) further in view of Severance et al (US 2001/007320).
Severance ‘224 discloses except for italicized recitations: 1. A consumable cartridge frame for a liquid-cooled plasma arc torch(fig 2), the consumable cartridge frame (fig 2) comprising: a plastic insulator body configured to be a portion of a torch cartridge 12,20, a proximal region of the insulator body removably connectable to a torch head (fig 2) and a distal region of the insulator body connectable to a cartridge tip (fig 2, ¶39) that includes a nozzle 14 and a shield; a cooling channel 26, disposed in and defined (fig 2) by the insulator body, configured to align with a flow region in at least one of the nozzle or shield of the cartridge tip to conduct a cooling fluid flow received from the torch head from the proximal region to the flow region of the at least one nozzle or shield of the cartridge tip connected to the insulator body(fig 2); and a return channel 28, disposed in and defined by the insulator body, configured to conduct the cooling fluid flow from the at least one nozzle or shield to the proximal region of the insulator body connected to the torch head(fig 2); wherein the cooling channel and the return channel are radially non-concentric about and radially offset in relation to a central longitudinal axis of the insulator body(fig 2).

    PNG
    media_image1.png
    428
    605
    media_image1.png
    Greyscale

The claim differs in an insulator body.
Severance ‘320 teaches an insulator body 16.
The advantage is for the purpose of insulating the plasma torch body with the outer shell  and avoiding coolant wetting adjoining surfaces and finding its way to a part at nozzle potential such as the nozzle retaining cup holder, thereby establishing a current leakage path from the main torch body at electrode potential to the cup holder, which can make starting the torch difficult.
The references are in the same field of endeavor and address the same or similar problems as the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize in Severance ‘224 an insulator body as taught by Severance ‘320 for the purpose of insulating the plasma torch body with the outer shell.



3. The consumable cartridge frame of claim 2, wherein the cooling channel (fig 2)is configured to substantially align with a corresponding cooling channel 53 of the torch head when the cartridge tip is radially secured to the torch head (fig 2)via the torch engagement feature, the cooling channel (¶31)of the torch head adapted to conduct a cooling liquid from the torch head into the cartridge tip(via 20).

4. The consumable cartridge frame of claim 3, wherein the return channel (fig 2)is configured to substantially align with a corresponding return channel 28 of the torch head when the cartridge tip (via 20)is radially secured to the torch head via the torch engagement feature, the return channel (fig 2,¶32)of the torch head adapted to return the cooling liquid from the cartridge tip into the torch head.

5. The consumable cartridge frame of claim 1, wherein the cooling channel and the return channel are non-overlapping(fig 2).

6. The consumable cartridge frame of claim 1, further comprising a central channel (fig 2)disposed in the insulator body and concentric with respect to the central longitudinal axis of the insulator body, the central channel configured to perform at least one of (i) conduct the 

7. The consumable cartridge frame of claim 1, where the cooling fluid flow comprises a liquid coolant flow(abstract,¶4).

8. The consumable cartridge frame of claim 1, further comprising at least one gas channel (‘224. ¶¶1,22)(‘320, 36), disposed in the insulator body 16, configured to conduct a second fluid flow to the shield of the cartridge tip(via 20 or 48), wherein the at least one gas channel 36 is non-concentric with respect to the central longitudinal axis of the insulator body(¶¶45-47).

9. The consumable cartridge of claim 8, wherein the second fluid flow comprises a shield gas flow(¶¶45-47 argon).

10. A consumable cartridge frame for a liquid-cooled plasma arc torch, the consumable cartridge frame comprising: a plastic insulator body configured to be a portion of a torch cartridge, the insulator body comprising a proximal interface removably connectable to a torch head of the plasma arc torch and a distal region connectable to a cartridge tip that includes a nozzle and a shield; a shield gas inlet opening at the proximal interface configured to maintain fluid communication with the shield to introduce a shield gas flow from the torch head to the shield; and a coolant inlet opening and a coolant outlet opening at the proximal interface configure to circulate a coolant flow between the torch head and at least one of the nozzle or the shield, wherein the shield gas inlet opening, the coolant inlet opening and the coolant outlet 

13. The consumable cartridge frame of claim 10, wherein the proximal interface includes an alignment feature configured to radially secure to the torch head in a predetermined orientation(fig 2).

Claims 11, 12, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Severance et al (US 2011/0031224) -Severance et al (US 2001/007320) as applied to claim 10 above, and further in view of Hoffa et al (US 2013/0264317).
11. The consumable cartridge frame of claim 10, further comprising a radio-frequency identification (RFID) opening at the proximal interface with the torch head.

12. The consumable cartridge frame of claim 11, wherein the RFID opening is associated with a radially non-concentric cavity disposed in the insulator body of cartridge frame, the cavity configured to receive an RFID tag for communicating with a reader device of the torch head.
14. The consumable cartridge frame of claim 12, wherein the shield gas inlet opening, the coolant inlet opening and the coolant outlet opening are adapted to align with corresponding openings in the torch head in the predetermined orientation to convey liquid and gas between the torch head and the cartridge tip(fig 2).
The claims differ in an (RFID) opening at the proximal interface with the torch head and in a cavity configured to receive an RFID tag for communicating with a reader device of the torch head.

The advantage is an operator is not required to manually input operating parameters.
The references are in the same field of endeavor and address the same or similar problems as the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Severance et al (US 2011/0031224) -Severance et al (US 2001/007320) by supplementing their consumable cartridge frame with an RFID tag operating at a proximal interface with the torch head for communicating with a reader device of the torch head as taught by Hoffa for an operator not being required to manually input operating parameters. 
15. A consumable cartridge for a liquid-cooled plasma arc torch, the consumable cartridge comprising: a set of conductive consumable components (fig 4, 56)defining, in part, a plasma plenum(electrode 20, tip and nozzle 24), the set of conductive components affixed to the cartridge frame(fig 4), wherein the consumable cartridge is composed of at least 50% non-conductive material by volume(20,c 2 l 30-40,implicit cartridge composition; Hoffa fig 1,¶60- The torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125)) disposed within a receptacle (e.g., a consumable receptacle) that is configured to receive a replacement consumable, ¶101 no metal material – at least 50% non -conductive material by volume).



17. The consumable cartridge of claim 15, wherein the consumable cartridge is a single use cartridge(implicit-short service life c 1 l 22, Hoffa ¶¶ 65,66,fig 1,¶60- The torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125)) disposed within a receptacle (e.g., a consumable receptacle) that is configured to receive a replacement consumable, ¶101 no metal material – at least 50% non -conductive material by volume,).

18. The consumable cartridge of claim 15, wherein the set of conductive consumable components are not individually disposable after being affixed to the cartridge frame(implicit-short service life c 1 l 22, Hoffa ¶¶ 65,66,fig 1,¶60- The torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125)) disposed within a receptacle (e.g., a consumable receptacle) that is configured to receive a replacement consumable, ¶101 no metal material, ¶102 integrally formed).



20. The consumable cartridge of claim 15, wherein the set of conductive consumable components comprises a shield 14,16,19, a nozzle 24 and an electrode 20.

21. The consumable cartridge of claim 15, wherein the non-conductive material comprises plastic(c 2 l 24, c 1 l 55-60 ceramic, insulating, cross hatching in figures for plastic).
Claims 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Severance et al (US 2011/0031224) -Severance et al (US 2001/007320)-Hoffa as applied to claims 1, 10 ,15 further in view of Conway et al (US 2004/0195217).
The claims differ in expressed volume of non-conductive material, life and construction.
Conway teaches a cartridge showing volume characteristics of the claims in the abstract and fig 4 at least.
                                        
    PNG
    media_image2.png
    500
    304
    media_image2.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Severance et al (US 2011/0031224) -Severance et al (US 2001/007320)-Hoffa by supplementing their consumable cartridge frame with characteristics as taught by Conway for torch consumable cartridges. 
15. A consumable cartridge for a liquid-cooled plasma arc torch, the consumable cartridge comprising: a set of conductive consumable components defining, in part, a plasma plenum, the set of conductive components affixed to the cartridge frame, wherein the consumable cartridge is composed of at least 50% non-conductive material by volume(fig 2, implicit electrode 20 less than 50%,Hoffa ¶¶ 65,66,fig 1,¶60- The torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125)) disposed within a receptacle (e.g., a consumable receptacle) that is configured to receive a replacement consumable, ¶101 no metal material, ¶102 integrally formed).

16. The consumable cartridge of claim 15, wherein the consumable cartridge is composed of about 60% to about 80% non-conductive material by volume(fig 2, implicit electrode 20 less than 60%,Hoffa ¶¶ 65,66,fig 1,¶60- The torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125)) disposed within a receptacle (e.g., a consumable receptacle) that is configured to receive a replacement consumable, ¶101 no metal material, ¶102 integrally formed).

17. The consumable cartridge of claim 15, wherein the consumable cartridge is a single use cartridge(fig 2, ¶24 consumable life, Hoffa ¶¶ 65,66,fig 1,¶60- The torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125)) disposed within a receptacle (e.g., a consumable receptacle) that is configured to receive a replacement consumable, ¶101 no metal material, ¶102 integrally formed).

18. The consumable cartridge of claim 15, wherein the set of conductive consumable components are not individually disposable after being affixed to the cartridge frame(fig 2, ¶24 consumable life. Hoffa ¶¶ 65,66,fig 1,¶60- The torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125)) disposed within a receptacle (e.g., a consumable receptacle) that is configured to receive a replacement consumable, ¶101 no metal material, ¶102 integrally formed).

19. The consumable cartridge of claim 15, wherein the cartridge frame comprises liquid (53, ¶4) and gas channels (‘224 ¶¶1,22, ‘320  36, ¶¶ 45-47)in fluid communication with the set of conductive components, the liquid and gas channels are non-concentric (fig 2)in relation to a central longitudinal axis of the cartridge frame(fig 2).

20. The consumable cartridge of claim 15, wherein the set of conductive consumable components comprises a shield 16, a nozzle 14 and an electrode 20.

21. The consumable cartridge of claim 15, wherein the non-conductive material comprises plastic(‘320 ¶53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krink et al (US 20120103946) also teaches a cartridge frame for a consumable cartridge for a liquid cooled plasma arc torch in fig 3. Cook et al. 2016/0113102 discloses one or more of the component alignment features are configured to align a shield (124) to the external surface of the cartridge frame and matingly engage the shield to the external surface (Par. 41; Fig. 1a and 5). Mitra et al. 2016/0174353 also discloses one or more of the component alignment features are configured to align a shield (300) to the external surface of the cartridge frame and matingly engage the shield to the external surface (Par. 38; Fig. 1). See Conway et al (US 2004/0195217) abstract:

    PNG
    media_image3.png
    595
    373
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763